department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division feb uniform issue list ti lp fe uk legend taxpayer a taxpayer b company c amount d bank e plan x dear this letter is in response to a ruling_request dated date as supplemented by a fax dated date submitted by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested in february of taxpayers a and b were married taxpayer b was a retired employee of company c on date taxpayer b requested a lump sum distribution of his shares of company c stock in plan x to be distributed in the form of stock certificates on date bank e distributed shares of stock totaling amount d the stock was mailed to taxpayer b’s home address on date days after bank e distributed the stock taxpayer b suffered a heart attack and became comatose taxpayer b died days later on date due to taxpayer b’s death the amount d shares of stock were never rolled into an eligible_retirement_plan within days of their receipt the shares are currently held in an account in the name of taxpayer a at bank e based on the above facts and representations you request that the internal_revenue_service waive the 60-day rollover requirement contained in code sec_402 for transferring distributed qualified_employee retirement_funds to an eligible_retirement_plan and rule that the retirement distribution made to taxpayer b on date shall not be included in taxpayer a’s gross_income for tax_year code sec_402 provides that any amount distributed form a qualified_trust must be transferred to an eligible_retirement_plan no later than the day following the day of receipt in order to avoid inclusion in the distributee’s gross_income under code sec_402 the term eligible_retirement_plan means i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 iii a qualified_trust and iv an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 which is maintained by an eligible_employer described in sec_457 and vi an annuity_contract described in sec_403 if any portion of an eligible_rollover_distribution is attributable to payments or distributions from a designated_roth_account as defined in sec_402a an eligible_retirement_plan with respect to such portion shall include only another designated_roth_account and a roth_ira code sec_402 provides that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience revproc_2003_16 lr b provides guidance on applying to the internal_revenue_service for a waiver of the 60-day rollover requirement contained in code sec_402 the procedure states that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by taxpayer a demonstrates that due to taxpayer b’s death taxpayer a could not reasonably satisfy the requirement that amount d be deposited in an eligible_retirement_plan such as an ira within days of the distribution from plan x the failure to deposit amount d into a rollover ira within the 60-day period was beyond the reasonable contro of taxpayer a and the failure to waive the 60-day requirement would be against equity or good conscience therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to amount d that constitutes an eligible_rollover_distribution pursuant to sec_402 you are granted a period of days from the issuance of this ruling letter to contribute amount d into one or more iras provided all other requirements of sec_402 except the 60-day requirement are met with respect to such contributions these amounts will be considered rollover_contributions within the meaning of sec_402 taxpayer a is granted a period of days from the issuance of this ruling letter to make the rollover provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contributions these amounts will be considered rollover_contributions within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office you are receiving the original of this letter_ruling and your representative is receiving a copy of the letter_ruling f you wish to inquire about this ruling please contact se t ep ra t1 ld sincerely yours manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice copy of notification letter form to authorized representative ce
